Name: 2005/668/EC: Commission Decision of 22 September 2005 declaring operational the Regional Advisory Council for the North-Western Waters under the common fisheries policy
 Type: Decision
 Subject Matter: international law;  fisheries;  executive power and public service;  EU institutions and European civil service;  Europe
 Date Published: 2005-09-24

 24.9.2005 EN Official Journal of the European Union L 249/18 COMMISSION DECISION of 22 September 2005 declaring operational the Regional Advisory Council for the North-Western Waters under the common fisheries policy (2005/668/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/585/EC of 19 July 2004 establishing Regional Advisory Councils under the common fisheries policy (1), and in particular Article 3(3) thereof, Having regard to the recommendation transmitted by Ireland on 27 June 2005 on behalf of Belgium, France, Ireland, the Netherlands, Spain and the United Kingdom, Whereas: (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (2) and Decision 2004/585/EC provide the framework for the establishment and operation of Regional Advisory Councils. (2) Article 2 of Decision 2004/585/EC establishes a Regional Advisory Council to cover the North-Western Waters in International Council for the Exploration of the Seas (ICES) areas (3) V (excluding Va and only EC waters in Vb), VI and VII. (3) In accordance with Article 3(1) of Decision 2004/585/EC, representatives of the fisheries sector and other interests groups submitted a request concerning the operation of that Regional Advisory Council to Belgium, France, Ireland, the Netherlands, Spain and the United Kingdom. (4) As required by Article 3(2) of Decision 2004/585/EC, the Member States concerned determined whether the application concerning the Regional Advisory Council for the North-Western Waters was in conformity with the provisions laid down in that Decision. On 27 June 2005, the Member States concerned transmitted a recommendation on that Regional Advisory Council to the Commission. (5) The Commission has evaluated the application by the interested parties and the recommendation in the light of Decision 2004/585/EC and the aims and principles of the common fisheries policy, and considers that the Regional Advisory Council for the North-Western Waters is ready to become operational, HAS DECIDED AS FOLLOWS: Sole Article The Regional Advisory Council for the North-Western Waters, established by Article 2(1)(d) of Decision 2004/585/EC, shall be operational as from 26 September 2005. Done at Brussels, 22 September 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 256, 3.8.2004, p. 17. (2) OJ L 358, 31.12.2002, p. 59. (3) As defined in Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 365, 31.12.1991, p. 1).